Title: From George Washington to Lieutenant Colonel William Butler, 26 December 1778
From: Washington, George
To: Butler, William


  
    sir.
    Head Qrs [Middlebrook, N.J.] Decr 26: 1778
  
At the request of Major General Lee, I transmit you the inclosed Letter. In order to avoid the delay which would arise from your writing to me respecting the time of your meeting—I propose that you should give notice to Genl Maxwell at Elizabeth Town, who will immediately acquaint General Lee. I am Sir Yr Most Obedt & Most Hble sert

  Go: Washington

